DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2019 and 07/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “misregistration analyzer” in claims 19 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Lucek (Reg# 60,766) on 03/31/2021.



1. (Currently Amended) A misregistration metrology method for measurement of misregistration in [[the ]]a manufacture of a multilayered semiconductor device[[s]], said multilayered semiconductor device[[s]] including a first periodic structure having a first pitch along a first axis, said first periodic structure being formed together with a first layer of said multilayered semiconductor device, a second periodic structure having a second pitch along a second axis, said second axis not being parallel to said first axis, said second periodic structure being formed together with said first layer of said multilayered semiconductor device and a third periodic structure having a third pitch along a third axis, said third axis not being parallel to said first axis and said third axis not being parallel to said second axis, said third periodic structure 
said misregistration metrology method comprising: 
generating a single image of said first periodic structure, said second periodic structure and said third periodic structure, thereby providing an aggregate signal; 
extracting a first component from said aggregate signal, said first component being based on said first periodic structure; 
extracting a second component from said aggregate signal, said second component being based on said second periodic structure; 
extracting a third component from said aggregate signal, said third component being based on said third periodic structure; and 
analyzing said first component, said second component and said third component, thereby to ascertain misregistration between said first layer and said second layer.

14. (Currently Amended) The misregistration metrology method according to claim 7, wherein said analyzing said first component, said second component and said third component, thereby to ascertain misregistration between said first layer and said second layer comprises: 
identifying a first reference location wherein at least one of maxima and minima of said clean first periodic structure data and said clean second periodic structure data intersect; 
identifying a second reference location wherein at least one of maxima and minima of said clean third periodic structure data most closely intersects said first reference location; and 
-3-



calculating a difference between said first reference location and said second reference location, thereby to ascertain misregistration between said first layer and said second layer.

[[ 1]] 7, wherein: 
said second layer also comprises a fourth periodic structure having a fourth pitch along a fourth axis, said fourth axis not being parallel to said first axis, said second axis or said third axis; 
a fourth component, being based on said fourth periodic structure, is extracted from said aggregate signal; 
clean fourth periodic structure data is generated from said fourth component; and 
said ascertaining of misregistration between said first layer and said second layer comprises: 
identifying a first reference location wherein at least one of maxima and minima of said clean first periodic structure data and said clean second periodic structure data intersect; 
identifying a second reference location, which most closely intersects said first reference location, wherein at least one of maxima and minima of said clean third periodic structure data and said clean fourth periodic structure data intersect; and 
calculating a difference between said first reference location and said second reference location, thereby to ascertain misregistration between said first layer and said second layer.

16. (Currently Amended) The misregistration metrology method according to claim[[ 2]] 1, wherein said first pitch, said second pitch and said third pitch are each between 1/1000 - 1/4 of a length of a field of view of a wafer imaging tool.

[[ 2]] 1, wherein said first pitch, said second pitch and said third pitch are each between 1/500 - 1/20 of a length of a field of view of a wafer imaging tool.

18. (Currently Amended) The misregistration metrology method according to claim 1, wherein said multilayered semiconductor device also comprises at least a third layer-4-Preliminary Amendment formed together with at least a third-layer periodic structure having a third-layer pitch along a third-layer axis, said third-layer axis not being parallel to said first axis, said third-layer axis not being parallel to said second axis and said third-layer axis not being parallel to said third axis and wherein said method comprises: 
generating a single image of said third-layer periodic structure and said first and second periodic structures, thereby providing[[ an]] a second aggregate signal; 
extracting a third-layer component from said second aggregate signal, said third-layer component being based on said third-layer periodic structure; and 
analyzing said third-layer component, said first component and said second component, thereby to ascertain misregistration between said third layer and said first layer.  

19. (Currently Amended) A misregistration metrology system for measurement of misregistration in[[ the]] a manufacture of a multilayered semiconductor device[[s]], said multilayered semiconductor device[[s]] including a first periodic structure having a first pitch along a first axis, said first periodic structure being formed together with a first layer of said multilayered semiconductor device, a second periodic structure having a second pitch along a second axis, said second axis not being parallel to said first axis, said second periodic structure being formed together with said first layer of said multilayered semiconductor device and a third periodic structure having a third pitch along a third axis, said third axis not being parallel to said first axis and said third axis not being parallel to said second axis, said third periodic structure 
said misregistration metrology system comprising: 
a wafer imaging tool operative to generate a single image of said first periodic structure, said second periodic structure and said third periodic structure, thereby providing an aggregate signal; and 
a misregistration analyzer operative to: 
extract a first component from said aggregate signal, said first component being based on said first periodic structure; 
extract a second component from said aggregate signal, said second component being based on said second periodic structure;  
-5-extract a third component from said aggregate signal, said third component being based on said[[ at]] third periodic structure; and 
analyze said first component, said second component and said third component, thereby to ascertain misregistration between said first layer and said second layer.

32. (Currently Amended) The misregistration metrology system according to claim 25, wherein said analyzing said first component, said second component and said third component, thereby to ascertain misregistration between said first layer and said second layer comprises: 
identifying a first reference location wherein at least one of maxima and minima of said clean first periodic structure data and said clean second periodic structure data intersect; 
identifying a second reference location wherein at least one of maxima and minima of said clean third periodic structure data most closely intersects said first reference location; and 


33. (Currently Amended) The misregistration metrology system according to claim[[ 19]] 25, wherein: 
said second layer also comprises a fourth periodic structure having a fourth pitch along a fourth axis, said fourth axis not being parallel to said first axis, said second axis or said third axis; 
a fourth component, being based on said fourth periodic structure, is extracted from said aggregate signal; 
clean fourth periodic structure data is generated from said fourth component; and 
said ascertaining of misregistration between said first layer and said second layer comprises: 
identifying a first reference location wherein at least one of maxima and minima of said clean first periodic structure data and said clean second periodic structure data intersect; 
identifying a second reference location, which most closely intersects said first reference location, wherein at least one of maxima and minima of said clean third periodic structure data and said clean fourth periodic structure data intersect; and 
calculating a difference between said first reference location and said second reference location, thereby to ascertain misregistration between said first layer and said second layer.

34. (Currently Amended) The misregistration metrology system according to claim[[ 20]] 19, wherein said first pitch, said second pitch and said third pitch are each between 1/1000 - 1/4 of a length of a field of view of said wafer imaging tool.  

35. (Currently Amended) The misregistration metrology system according to claim[[ 20]] 19, wherein said first pitch, said second pitch and said third pitch are each between 1/500- 1/20 of a length of a field of view of said wafer imaging tool.  

36. (Currently Amended) The misregistration metrology system according to claim 19, wherein said multilayered semiconductor device also comprises at least a third layer formed together with at least a third-layer periodic structure having a third-layer pitch along a third-layer axis, said third-layer axis not being parallel to said first axis, said third-layer axis not being parallel to said second axis and said third-layer axis not being parallel to said third axis and wherein said wafer imaging tool is further operative to: 
generate a single image of said third-layer periodic structure and said first and second periodic structures, thereby providing[[ an]] a second aggregate signal; and 
wherein said misregistration analyzer is further operative to: 
extract a third-layer component from said second aggregate signal, said third-layer component being based on said third-layer periodic structure; and 
analyze said third-layer component, said first component and said second component, thereby to ascertain misregistration between said third layer and said first layer.
Allowable Subject Matter
Claims 1, 7, 8, 10, 12, 14-19, 25, 26, 28, 30, and 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 19, Micher et al. (US 6,486,954) discloses determining overlay error or misregistration between layers of a semiconductor wafer by measuring an amount of juxtaposition between periodic structures in the alignment mark, however, there is no mention of generating a single image of a first, second, and third periodic 
With regards to claims 7, 8, 10, 12, and 14-18, they are dependent on allowed claim 1.
With regards to claims 25, 26, 28, 30, and 32-36, they are dependent on allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662